             Case 2:17-cv-01221-RSL Document 78 Filed 10/15/18 Page 1 of 2


                                   United States District Court
                              WESTERN DISTRICT OF WASHINGTON



    ME2 PRODUCTIONS, INC.,
                                                                JUDGMENT IN A CIVIL CASE
                   v.

    MADALYNN ALEXANDER, et al.,                                 CASE NUMBER: C17-1221RSL



    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
    the jury has rendered its verdict.

X   Decision by Court. This action came to consideration before the Court. The issues have been
    considered and a decision has been rendered.


THE COURT HAS ORDERED THAT

    Judgment is entered in favor of plaintiff and against defendants in the following amounts:

    Defendants are jointly and severally liable for statutory damages in the
    amount of $750;

    Defendant Madalynn Alexander is individually liable for attorneys’ fees in
    the amount of $466.00 and costs in the amount of $153.00.
    Defendant James Stewart is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Anna Tyseling is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Kyle Fellers is individually liable for attorneys’ fees in the amount
    of $466.00 and costs in the amount of $153.00.
    Defendant Dmitriy Mironenko is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Arthur Dyachk is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Arielle Radelet is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Lexus Vang is individually liable for attorneys’ fees in the amount
    of $466.00 and costs in the amount of $153.00.
    Defendant Maria Naranjo is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
      Case 2:17-cv-01221-RSL Document 78 Filed 10/15/18 Page 2 of 2


October 15, 2018                            William M. McCool
                                            Clerk


                           /s/Sharita Tolliver
                           By, Deputy Clerk
